          Case 3:18-cv-00527-LRH-WGC Document 79 Filed 08/19/20 Page 1 of 15



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8                                                  ***
 9   HP TUNERS, LLC,                                        Case No. 3:18-cv-00527-LRH-WGC
10
                                           Plaintiff,       [PROPOSED] ORDER
11
            vs.
12
     KENNETH CANNATA,
13

14                                       Defendant.

15
            Plaintiff HP Tuners, LLC (“HPT” or “Plaintiff”) filed a Motion for Order Compelling
16
     Defendant’s Discovery Responses, Deposition, and Forensic Examination of Electronically Stored
17
     Information (“Motion to Compel”) (ECF No. 49). Defendant Kenneth Cannata (“Defendant”)
18
     filed an Opposition to the Motion to Compel (ECF No. 51) and HPT replied (ECF No. 53). The
19
     Court held a hearing on the Motion to Compel on February 25, 2020. Andrew Bleiman, Esq. and
20
     Elizabeth High, Esq. appeared on behalf of Plaintiff. Bart Larsen, Esq. appeared telephonically
21
     on behalf of Defendant. For the reasons stated on the record at the hearing and as set forth below,
22
     the Court grants in part and denies in part without prejudice HPT’s Motion to Compel.
23
                                                 Discussion
24
            A.      Defendant’s Deposition
25
            Plaintiff requested in its Motion that the Court compel Defendant to give his deposition
26
     within thirty (30) days. Defendant argued that he has never refused to appear for a deposition.
27


                                                        1
          Case 3:18-cv-00527-LRH-WGC Document 79 Filed 08/19/20 Page 2 of 15



 1          Plaintiff is ordered to set a date and time to depose Defendant on no less than 14 days’

 2   written notice. In light of the ongoing Covid-19 pandemic and Defendant’s medical concerns,

 3   Plaintiff shall make reasonable accommodations to avoid exposing Defendant to potential sources

 4   of infection in connection with his deposition. Defendant is admonished that he shall be subject

 5   to Rule 37 sanctions as set forth more fully below should he fail to cooperate with scheduling a

 6   deposition or fail to appear for his scheduled deposition.

 7          B.      Forensic Examination of Defendant’s Computers and Devices

 8          Plaintiff requested in its Motion that the Court compel Defendant to submit to a third-party

 9   forensic examination of electronically stored information on his computers and devices, including

10   but not limited to all phones, laptops or other personal devices (including any storage devices such

11   as a network attached storage system) and any computer hardware, monitors and other peripherals

12   capable of storing data in Defendant’s possession, custody or control, or which he has used at any

13   time since January 1, 2016 as well as all versions of any cable or hardware device developed for

14   use with Syked ECU Tuning, Inc.’s software. Defendant replied that he does not possess all of the

15   requested computers and devices as certain computers and devices were previously delivered to

16   Plaintiff, but that to the extent he does possess the requested computers and devices, he is willing

17   to produce certain hardware devices in his possession for inspection by a third party if the parties

18   are able to reach an agreement to reasonably limit the scope of the examination.

19          In light of Plaintiff’s compelling interest, the relevancy of the electronic discovery to this

20   suit, and Defendant’s agreement to forensic examination, Plaintiff has demonstrated good cause

21   to grant the request for a third-party forensic examination of the sources requested by Plaintiff.

22   The procedure for conducting the requested discovery and forensic analysis shall be as follows:

23          (1)     Defendant shall make available, provide access and otherwise tender the following
                    for forensic analysis and data recovery to be conducted by a forensics firm
24                  identified by Plaintiff (the “Forensic Examiner”): (a) all computers, laptops,
                    computer hardware, phones, servers, FTP servers, hard drives, backup devices,
25
                    thumb drives, backup media, USB sticks, flash drives, zip drives, tape drives,
26                  floppy disks, SD cards, storage media, optical disks (such as DVDs and CDs),
                    cloud-based servers (hosted by third parties), cloud storage services, DropBox (or
27                  equivalent online storage accounts for backup, storage and transmission of


                                                      2
     Case 3:18-cv-00527-LRH-WGC Document 79 Filed 08/19/20 Page 3 of 15



 1          electronically stored information), electronic mail accounts, and all other personal
            devices (including any storage devices) and any computer hardware, monitors and
 2          other peripherals in Defendant’s possession, custody or control, which Defendant
            has used to create or store Electronically Stored Information at any time since
 3
            January 1, 2016 (collectively referred to as “Defendant’s Electronic Devices”); and
 4          (b) all versions of any cable or hardware device developed by Defendant for use
            with Syked ECU Tuning, Inc.’s software and any HP Tuners MPVIs in his
 5          possession, custody or control; (c) any and all firmware, software and source code
            (including all source control, changelogs and/or the history of all modifications to
 6          such firmware, software, and source code) in Defendant’s possession, custody or
            control related to automotive tuning software, hardware and/or products developed
 7
            or sold by Plaintiff or Syked ECU Tuning, Inc; and (d) access to all the information
 8          contained in the described devices and services, including providing all required
            account information (e.g. account names, passwords, devices used in multi-factor
 9          authentication systems).
10    (2)   The time frame for the forensic analysis and data recovery will encompass the
            period January 1, 2016 to present.
11
      (3)   The Forensic Examiner identified by Plaintiff that will be used to conduct the data
12
            recovery and forensic analysis is Exponent, Inc.
13
      (4)   The Forensic Examiner must agree in writing with both Plaintiff and Defendant to
14          be bound by the terms of this Order prior to the commencement of their services.

15    (5)   Defendant shall make available to the Forensic Examiner within fourteen (14)
            calendar days after the entry of this Order or such other time as the parties may
16          agree at a mutually agreeable location within 50 miles of Reno, Nevada all devices
17          identified in paragraph 1. In light of the ongoing Covid-19 pandemic and
            Defendant’s medical concerns, Plaintiff shall make reasonable accommodations to
18          avoid exposing Defendant to potential sources of infection in connection with the
            production copying of Electronic Devices.
19
      (6)   The Forensic Examiner shall make a mirror image of Defendant’s Electronic
20          Devices produced by Defendant but shall not retain possession of Defendant’s
            Electronic Devices or any other hardware or device produced by Defendant. The
21
            forensic images shall be retained by the Forensic Examiner until such time as the
22          court or both parties request the destruction of the forensic image files. The
            Forensic Examiner will maintain all mirrored images and do so in the strictest
23          confidence, and not disclose any information obtained to any person, including the
            parties and their counsel, except as expressly allowed by court order.
24
      (7)   The Forensic Examiner will recover the Electronically Stored Information,
25          Communications and Documents from Defendant’s Electronic Devices pursuant to
26          the search terms set forth in Exhibit A hereto.

27


                                             3
         Case 3:18-cv-00527-LRH-WGC Document 79 Filed 08/19/20 Page 4 of 15



 1        (8)    The Forensic Examiner shall also be permitted to review, inspect and analyze: (a)
                 all versions of any cable or hardware device developed by Defendant for use with
 2               Syked ECU Tuning, Inc.’s software and any HP Tuners MPVIs in Defendant’s
                 possession, custody or control; and (b) any and all firmware, software and source
 3
                 code (including all source control, changelogs and/or the history of all
 4               modifications to such firmware, software, and source code) in Defendant’s
                 possession, custody or control related to automotive tuning software, hardware
 5               and/or products developed or sold by Plaintiff or Syked ECU Tuning, Inc. 1

 6        (9)    The Forensic Examiner also will conduct a search or run other appropriate
                 programs to determine whether any Electronically Stored Information,
 7               Communications and Documents have been deleted, destroyed, altered, or
 8               otherwise compromised since January 1, 2016, and whether any programs have
                 been installed that would alter, destroy, erase, modify, or otherwise compromise
 9               any portion of each computer or its contents as of the date of the inspection and
                 examination. The Forensic Examiner also will be permitted to conduct such search
10               efforts as are necessary to form an opinion as to whether any procedures were put
                 into place to preserve Electronically Stored Information, Communications and
11               Documents as of the date of the inspection and examination.
12
          (10)   The recovery of Communications will include all Communications in any form
13               whatsoever including, but not limited to, deleted emails and text messages,
                 forwarded emails and text messages, copied (“cc”) and blind-copied (“bcc”) emails
14               and text messages and draft emails and text messages. The recovery of
                 Electronically Stored Information, Communications and Documents will include
15               all Electronically Stored Information, Communications and Documents including
16               drafts, multiple versions, and final versions.

17        (11)   The Forensic Examiner will securely maintain the original data recovered in order
                 to establish a chain of custody.
18
          (12)   The Forensic Examiner will produce a copy of the recovered data to Defendant’s
19               counsel of record, if any; if Defendant does not have counsel, the copy shall be
                 produced to Defendant.
20
          (13)   Defendant’s counsel of record, if any, or Defendant, if Defendant does not have
21
                 counsel, will review the data to identify any privileged or personal Communications
22               and Documents that Defendant seeks to withhold from document production.

23        (14)   Within twenty-one (21) days of obtaining the recovered data from the Forensic
                 Examiner, Defendant’s counsel of record, if any, or Defendant, if Defendant does
24               not have counsel, shall prepare and provide to counsel for Plaintiff a log of
                 privileged or personal Communications and Documents (“Privileged and Personal
25               Communications and Documents Log”) protected against disclosure by a relevant
26               legal privilege and include the identity of the email, the sender and recipient (and

27   1
          All capitalized terms not specifically defined in this Order are as defined in Exhibit A.


                                                   4
          Case 3:18-cv-00527-LRH-WGC Document 79 Filed 08/19/20 Page 5 of 15



 1                  any individuals identified in the “cc” and “bcc” fields), the date sent, the nature of
                    the privilege, a general description of the Communication or Document and the
 2                  basis for asserting the privilege.
 3          (15)    Together with the Privileged and Personal Communications and Documents Log,
 4                  Defendant shall produce (within twenty-one (21) days after obtaining the recovered
                    data from the Forensic Examiner) all Communications and Documents recovered
 5                  by the Forensic Examiner, which are not identified on the Logs.

 6          (16)    If any document attachment to a Communication is identified through the discovery
                    of a Communication, and such document was opened, saved from, detached or
 7                  otherwise transferred or reproduced on the hard-drive of Defendant’s Electronic
                    Devices, such attachment shall be produced or the Forensic Examiner shall be given
 8
                    access to Defendant’s Electronic Devices to conduct further data recovery in order
 9                  to obtain such document(s).

10          (17)    If any document is identified by the Forensic Examiner as being opened, saved,
                    altered, transferred or reproduced and it falls within the scope of the request, such
11                  document must be produced by the Forensic Examiner and handled by Defendant’s
                    counsel, if any, or the Defendant in the same manner as though it was a
12                  Communication.
13
            (18)    If Plaintiff disagrees with the assertion of any privileges, the parties shall submit to
14                  the Court the disputed Communications, Documents and Logs for the Court to view
                    in camera and determine whether the Documents must be produced.
15
            (19)    The Forensic Examiner’s costs shall be borne by Plaintiff.
16
            C.      Written Discovery
17
            The Plaintiff requested in the Motion to Compel that this Court order (1) a complete
18
     production of email and text communications, arguing that Defendant had not produced, among
19
     other things, secret emails, missing attachments and links, financials, or Drop Box contents had
20
     not produced any text messages at all; (2) the production of emails from Defendant’s
21
     somethingnew1892@yahoo.com address; (3) the Defendant to answer Interrogatories for which
22
     supplementation has been requested but never provided; and (4) the Defendant to supplement his
23
     responses to Plaintiff’s Requests for Admission regarding the return of certain property to Plaintiff
24
     by a particular date.
25
            The Defendant generally replied that he asserted appropriate objections to discovery
26
     requests in his discovery responses, that he cannot produce texts, emails or documents that he does
27


                                                       5
          Case 3:18-cv-00527-LRH-WGC Document 79 Filed 08/19/20 Page 6 of 15



 1   not possess or have access to and that some of the requested information is confidential and

 2   proprietary information owned by the Defendant.

 3          The Court noted on the record that it does not favorably receive boilerplate objections and

 4   stated that it would not acknowledge certain of Defendant’s boilerplate objections. The Court

 5   further noted on the record that it cannot and will not order Defendant to produce documents that

 6   he does not possess or have access to. With respect to certain of Plaintiff’s specific requests, the

 7   Court ordered as follows:

 8                      i. Interrogatories

 9          Defendant shall produce a copy of the software or electronically stored information

10   described in Interrogatory 4, including but not limited to the administrative copy of the VCM

11   software within fourteen (14) days after the entry of this Order.

12          Defendant shall further supplement his responses to Interrogatory Nos. 2 – 4 to:

13          2) Identify all Documents (including but not limited to electronically stored information)

14              which evidence, refer or relate to HPT’s source code, software, programming, products
15
                and/or credits which have been in Your possession, custody or control at any time on
16
                or after October 21, 2016.
17
            3) Identify all Documents (including but not limited to electronically stored information)
18
                which evidence refer or relate to HPT’s interfaces, source code, designs, schematics,
19

20              program files, software, firmware or other intellectual property of HPT which have

21              been in Your possession, custody or control at any time on or after October 21, 2016.
22          4) Identify all Documents (including but not limited to electronically stored information)
23
                relating to HPT’s MPVI which have been in Your possession, custody or control at any
24
                time on or after October 21, 2016
25
            In connection with these Interrogatories, Defendant is ordered to provide complete answers
26
     to Interrogatory Nos. 2, 3 and 4 and responsive information as to what was possessed at any time
27


                                                      6
          Case 3:18-cv-00527-LRH-WGC Document 79 Filed 08/19/20 Page 7 of 15



 1   on and after October 21, 2016. The supplemental answers shall be provided within fourteen (14)

 2   days after the entry of this Order.

 3          Plaintiff’s request that the Court compel Defendant to supplement his responses to

 4   Interrogatories Nos. 5 and 6 is denied without prejudice.

 5                      ii. Requests for Admissions

 6          Plaintiff’s request that the Court compel Defendant to supplement his responses to

 7   Requests for Admission Nos. 17, 18, 19, 27, 30 and 33 is denied without prejudice.

 8                     iii. Requests for Production of Documents

 9          Plaintiff’s requests regarding Requests for Production of Documents Nos. 1 – 5 was

10   resolved pursuant to the Court’s ruling on the forensic examination of hardware and software.

11          The parties shall meet and confer to discuss clarification of Requests for Production of

12   Documents Nos. 25 and 26.

13          Within fourteen (14) days after the entry of this Order, Defendant shall supplement his

14   response to Request for Production of Documents No. 44 related to whether Defendant was paid

15   for services performed, information or technology during the stated time period.

16          Plaintiff’s remaining requests contained in the Motion to Compel to Requests for

17   Production of Documents are denied without prejudice.

18          D.      Removal of Defendant’s “Highly Confidential” Designations

19          Plaintiff requested in its Motion that the Court compel Defendant to remove all “Highly

20   Confidential” designations from Documents. Defendant replied that the “Highly Confidential”

21   designations are appropriate.

22          Pursuant to Ubiquiti Networks, Inc. v. Kozumi USA Corp., No. 12-cv-2582, 2012 U.S. Dist.

23   LEXIS 176891, at * 4 (N.D. Cal., Dec. 13, 2012), the burden is on the objecting party to prove

24   with particularity to each document that a confidentiality designation is appropriate. Here, the

25   Defendant has not yet carried his burden of proof that the “Highly Confidential” designations on

26   responsive documents are appropriate.

27


                                                     7
             Case 3:18-cv-00527-LRH-WGC Document 79 Filed 08/19/20 Page 8 of 15



 1             Plaintiff’s Motion to Compel as it relates to Defendant’s “Highly Confidential”

 2   designations is granted. Defendant shall remove the “Highly Confidential” designations from all

 3   documents; however, Defendant may file, under seal, a motion to retain the confidentiality

 4   designations on or before September 21, 2020. Plaintiff’s response, if any, may also be filed under

 5   seal.

 6             E.     Scheduling Order and Discovery Deadlines

 7             Given that the Court has separately granted the Defendant’s counsel’s Motion to Withdraw,

 8   the deadlines previously set forth in the scheduling order are hereby modified and extended as

 9   follows:

10                    Discovery Cut-off:                    January 29, 2021

11                    Initial Expert Disclosure:            November 20, 2020

12                    Rebuttal Expert Disclosure:           December 18, 2020

13                    Dispositive Motions:                  February 26, 2021

14                    Joint Pre-trial Order:                March 26, 2021

15             In the event that dispositive motions are filed, the deadline for filing the proposed joint

16   pretrial order shall be suspended until thirty (30) days after the Court issues an Order ruling on the

17   dispositive motions or further court order.

18             By agreeing to this order, no party waives its rights or objections to the discovery sought

19   herein.

20             Defendant is hereby cautioned that should he fail to cooperate with Plaintiff to

21   reschedule his deposition in a timely manner, to attend his deposition, to produce the emails,

22   text messages, documents, communications, computers and other electronic devices as set

23   forth in this Order or to supplement his discovery responses as set forth in this Order, he

24   will be subject to sanctions pursuant to Federal Rule of Civil Procedure 37, which shall

25   include but will not be limited to the Court striking Defendant’s Answer and entering a

26   default judgment against Defendant.

27             Defendant is further cautioned that to the extent it is discovered that emails, text



                                                        8
          Case 3:18-cv-00527-LRH-WGC Document 79 Filed 08/19/20 Page 9 of 15



 1   messages, communications, documents and electronically stored information on Defendant’s

 2   computer or devices or the computers and/or devices themselves have been altered,

 3   destroyed, erased, modified, or otherwise compromised in any way to prevent the discovery

 4   of relevant evidence, the Court will view this information disfavorably and will entertain a

 5   motion for spoliation filed by the Plaintiff.

 6                                          II.      Conclusion

 7             IT IS THEREFORE ORDERED that plaintiff HP Tuners’ Motion to Compel (ECF No. 49)

 8   is GRANTED IN PART AND DENIED IN PART WITHOUT PREJUDICE as set forth

 9   herein.

10

11

12

13             IT IS SO ORDERED. DATED this ___ day of ______________, 2020.

14

15                                                        __________________________________
                                                          WILLIAM G. COBB
16
                                                          UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26

27


                                                      9
          Case 3:18-cv-00527-LRH-WGC Document 79 Filed 08/19/20 Page 10 of 15



 1                                               EXHIBIT A

 2                                             DEFINITIONS

 3           “Communication,” whether in the singular or plural, means any discussion, conversation,

 4   conference, meeting or exchange of documents between or among persons, whether in person, by

 5   telephone, in writing or otherwise, and shall include electronic mail communications and text

 6   messages.

 7          “Document,” whether in the singular or plural, means every draft, original or non-identical

 8   copy (whether different from the original by reason of notations made on such copy or otherwise),

 9   regardless of location, of every tangible item or object in Your possession, custody or control (or

10   in the possession, custody or control of Your attorneys), however, and by whomever prepared,

11   produced, reproduced, disseminated, or made in any form, including, but not limited to, the

12   following: letters, minutes, correspondence, electronic communications (in native and hard copy

13   format), e-mail, text message, electronic message, electronic communication, instant message,

14   direct message, facsimiles, notes or summaries or conversations, inter- and intra-office

15   memoranda, contracts, agreements, desk calendars, appointment books, diaries, books, manuals,

16   bulletins, circulars, catalogues, charts, transcripts, reports, studies, evaluations, analyses, graphs,

17   worksheets, notices, notes, notebooks, journals, statistical records, maps, surveys, drawings,

18   blueprints, opinion letters, newsletters, press releases, brochures, booklets, flyers, sketches, data

19   sheets, data compilations, computer data sheets, photographs, movie film, videotape, sound

20   recordings, microfilm, microfiche and any other written, printed, typed, recorded or graphic matter

21   from which information can be obtained or can be translated through detection devices in a

22   reasonably useable form, including electronic mail or data stored electronically. Any alterations,

23   notes, comments or other material contained thereon or attached thereto not included in any

24   original or other copies shall be deemed a separate document within the foregoing definition. All

25   drafts and non-identical copies are to be separately identified.

26          “Electronically Stored Information” means any documents or electronically stored

27   information including but not limited to including writings, drawings, graphs, charts, photographs,



                                                       10
            Case 3:18-cv-00527-LRH-WGC Document 79 Filed 08/19/20 Page 11 of 15



 1   sound recordings, images, source code, software, firmware, electronic communications and other

 2   data or data compilations stored in any medium from which information can be obtained either

 3   directly or, if necessary, after translation by the responding party into a reasonably usable form.

 4                                           SEARCH TERMS

 5
        •     Hpt
 6
        •     Hptuner
 7

 8      •     “HP Tuner”

 9      •     “hpt credit”
10      •     discounthptunercredits@mail.com
11
        •     somethingnew1892@yahoo.com
12
        •     fhptuners@yahoo.com
13
        •     cable
14

15      •     Decompile

16      •     deconstruct

17      •     “reverse engineer”
18
        •     reverse
19
        •     “disassemble”
20
        •     “firmware”
21

22      •     “firmware hack”

23      •     “HP Tuners Decryptor”

24      •     “HPT Cloned Cable”
25      •     “HPT Cracked software”
26
        •     “HPT Resources DB2_26_2017”
27


                                                      11
         Case 3:18-cv-00527-LRH-WGC Document 79 Filed 08/19/20 Page 12 of 15



 1   •     KeyGenWindows

 2   •     License
 3
     •     licTransfer
 4
     •     MPVI
 5
     •     “key generator”
 6

 7   •     “eliminator”

 8   •     Parameter

 9   •     Convention
10   •     TeamViewer
11
     •     “Team Viewer”
12
     •     Team-Viewer
13
     •     Tim
14

15   •     Milliken

16   •     Chris
17   •     Christopher
18
     •     Breton
19
     •     Jean
20
     •     “Breton-Jean”
21
     •     Gilvach
22
     •     Sykes-Bonnett
23
     •     Kevin
24
     •     Syked
25
     •     Syked ECU
26   •     Syked Performance
27   •     John



                                         12
         Case 3:18-cv-00527-LRH-WGC Document 79 Filed 08/19/20 Page 13 of 15



 1   •     Martinson

 2   •     Keith

 3   •     Prociuk
     •     Chris
 4
     •     Piastri
 5
     •     Interface
 6
     •     Handheld
 7
     •     “Source code”
 8   •     Source
 9   •     Washington
10   •     “Purchase Agreement”
11   •     Non-compete

12   •     Compete

13   •     Shares
     •     Ownership
14
     •     FTP
15
     •     Server
16
     •     Fhpt
17
     •     Somethingnew1892
18   •     Flash drive
19   •     Whitaker
20   •     “Lane Powell”
21   •     Phil

22   •     Mann

23   •     “Mann Law Group”
     •     SEMA
24
     •     NDA
25
     •     Non-disclosure
26
     •     Programming
27
     •     Schematic


                                         13
         Case 3:18-cv-00527-LRH-WGC Document 79 Filed 08/19/20 Page 14 of 15



 1   •     “Application key”

 2   •     Key

 3   •     Credit
     •     VCM
 4
     •     Suite
 5
     •     “VCM Suite”
 6
     •     Admin
 7
     •     “Key Generator Tool”
 8   •     PCM
 9   •     “PCM Tools”
10   •     Harness
11   •     KJC

12   •     appkey

13   •     keygen

14

15

16

17

18
19

20

21

22

23

24

25

26

27


                                         14
         Case 3:18-cv-00527-LRH-WGC Document 79 Filed 08/19/20 Page 15 of 15



 1                                  CERTIFICATE OF SERVICE

 2         Pursuant to Fed. R. Civ. P. 5(b) and Local Rule 7-2(f), I certify under penalty of perjury
 3   that I am an employee of LEE HIGH, LTD., 448 Ridge Street, Reno, Nevada 89501, and that on
 4   August 19, 2020, I served the (PROPOSED) ORDER on the following:
 5         Bart Larsen, Esq. via email to blarsen@shea.law
 6

 7         DATED this 19th day of August, 2020.
 8                                                     /s/ Elizabeth High, Esq.
 9                                                     ELIZABETH HIGH, ESQ.
                                                       Counsel for Plaintiff HP Tuners, LLC
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27


                                                  15
